People v Muir (2015 NY Slip Op 09621)





People v Muir


2015 NY Slip Op 09621


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Friedman, J.P., Acosta, Andrias, Richter, JJ.


16493 1421/12

[*1] The People of the State of New York, Respondent,
vKaestnor Muir, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Natalia Bedoya-McGinn of counsel), for respondent.

Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered June 27, 2014, convicting defendant, upon his plea of guilty, of attempted petit larceny, and sentencing him to a conditional discharge for a period of one year, unanimously affirmed.
The record amply establishes that defendant's plea was knowing, intelligent, and voluntary. Defendant entered into a plea agreement that contemplated that he would initially plead guilty to attempted robbery in the third degree but would ultimately have that conviction reduced to attempted petit larceny if he completed the requisite mental health program.
At the first plea proceeding, where defendant pleaded guilty to attempted robbery, the court fully explained the terms of the agreement and advised defendant of the rights he was waiving (see Boykin v Alabama, 395 US 238 [1969]). Having already waived his rights, a "rigorous and detailed" colloquy at defendant's replea to a lesser charge, carrying with it a lesser sentence, would have been an "unnecessary formalism" (People v Harris, 61 NY2d 9, 16 [1983]). Under the circumstances presented, the initial plea allocution sufficiently established defendant's understanding of his Boykin rights for purposes of the later plea, and we reject defendant's argument that the replacement of one plea with another rendered the first plea a "nullity" with regard to the waivers of rights (see People v Conceicao,  NY3d , NY Slip Op 08615 [2015]). In this case, the second plea was essentially an extension of the first plea, but with the conviction reduced to a misdemeanor for defendant's benefit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK